Citation Nr: 0000824	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-10 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964.

This case has come to the Board of Veteran's Appeals 
(hereinafter the "Board") on appeal from a January 1998 
rating decision of the Department of Veterans Affairs 
(hereinafter "VA") Regional Office in Chicago, Illinois 
(hereinafter "RO"), which denied the veteran's claim of 
entitlement to service connection for a back disorder.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between his current back disability and his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in failing to grant 
service connection for a back disorder.  He asserts that 
service connection for a back disorder is warranted on the 
basis that his current back disorder developed from a back 
injury sustained in service.

Service connection may be granted for a disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3rd 1464, 1467-1469 (Fed. Cir. 1997).  

In order for a claim for service connection to be well 
grounded, the veteran must submit evidence of a current 
disability (a medical diagnosis).  Second, he must submit 
evidence of incurrence or aggravation of a disease or injury 
in service (medical or lay evidence as appropriate).  Third, 
he must submit evidence of a nexus between the in-service 
disease or injury and the current disability (medical 
evidence).  Epps a 1468, Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and that the same condition currently exists.  The 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

In this case, the veteran had active service from December 
1961 to December 1964. Upon entry into service in 1961, the 
veteran did not report and the examining physician did not 
note any back abnormalities.  In his initial claim form, and 
during a hearing at the RO, the veteran indicated that he 
injured his back in service in December 1964, when he was 
climbing up the back of a truck, it lunged forward and he 
fell on concrete.  Service medical records confirm that a 
back injury indeed occurred in December 1964, when the 
veteran twisted his back upon entering a vehicle.  He was 
treated at an Aid Station with Darvon and it was recommended 
that he do no heavy lifting.  No diagnosis was provided.  
During his separation examination, the veteran did not 
complain of back problems and his spine was noted to be 
normal.  However, this examination took place in October 
1964, three months prior to the aforementioned injury. 

In September 1997, the veteran filed a claim for service 
connection for twisting his back in service.  

Post-service medical records include clinical data from 
Iltifat Alavi, M.D., and LaGrange Memorial Hospital dated 
from December 1970 to January 1993.  In May 1978 the veteran 
had complaints of pain and stiffness in each cheek with 
sitting.  Dr. Alavi's records are negative for actual back 
complaints until August 1982, when the veteran reported that 
his back was hurting again.  In September 1991, Dr. Alavi 
noted a vertebral condition with left sciatica.  An October 
1992 lumbar spine x-ray report notes degenerative disk 
disease with marked narrowing of the interspace at L5-S1 with 
secondary facet arthrosis at L5-S1 bilaterally.  There was no 
reference to service in these records.  

In March 1999, the veteran testified at a personal hearing at 
the RO.  He described his twisting injury in service.  
(Transcript - 2).  He also testified that when discharged in 
1964 he was not in pain and he wanted to get out.  (T-9).  He 
reported seeing a physician in 1970, but those records could 
not be obtained.  (T-11).

Under the statutory and regulatory provisions previously 
noted, the veteran has submitted evidence satisfying prong 
one of a well-grounded claim.  That is, he has submitted 
evidence of a current disability, namely degenerative disk 
disease or a vertebral condition with left sciatica.  He has 
also satisfied prong two by submitting evidence, including 
testimony and service medical records, showing an in-service 
back injury.  It is the lack of evidence satisfying the third 
prong that causes the veteran's claim to fail.  The veteran 
has presented no competent medical evidence of a nexus 
between his current back disorder and his period of active 
service.  Although the veteran clearly believes that he has a 
back disorder that is related to service, his assertions in 
this regard are insufficient to prove a matter requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992). 

The claim fails as well when analyzed under the chronicity 
and continuity of symptomatology provision of 38 
C.F.R.§ 3.303(b).  First, despite the fact that the veteran 
presented with back symptomatology once in service, no 
physician attributed that symptomatology to a chronic back 
disorder.  Indeed, he was seen for complaints following a 
twisting injury.  Even assuming for the moment, however, that 
the veteran's reported in-service back symptoms constitute 
sufficient evidence of an in-service condition, there is 
still no medical evidence reflecting that the condition was 
chronic.  Moreover, the veteran has not submitted medical 
evidence linking his current back disorder to the alleged 
continuity of back symptomatology exhibited after discharge.  
While accepting the veteran's reported complaints of chronic 
back problems after service, we note that the medical 
evidence which has been submitted does show back complaints, 
but includes no reference to service or event of service 
origin as a basis for those complaints.  In conclusion, the 
Board finds that an essential element of a plausible claim 
for service connection for a back disorder, a nexus, is not 
present.  There is no competent medical evidence that the 
veteran had a chronic back condition in service or that his 
current back disorder is related to the continuity of back 
symptomatology the veteran claims he experienced since 
service.  As such the veteran has not presented a well-
grounded claim.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  Epps, 126 F.3rd at 1469.  The 
Board acknowledges the veteran's reference to private medical 
records that he has not been able to obtain, and advises him 
that if he is able to obtain such records he may submit them 
in the future.  McKnight v. Gober, 131 F.3rd 1483, 1484-1485 
(Fed. Cir. 1997).  At this point, however, the Board views 
the Statement of the Case, Supplemental Statement of the Case 
and its discussion as sufficient to inform the veteran of 
what evidence he should present to have his claim accepted as 
well grounded, and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

